Case 1:20-cv-00343-JAO-KJM Document 7 Filed 08/13/20 Page 1 of 4           PageID #: 25




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 EVAN KIMOKEO LOWTHER,           )            CIV. NO. 20-00343 JAO-KJM
 A1039758,                       )
                                 )
           Plaintiff,            )            ORDER DENYING IN FORMA
                                 )            PAUPERIS APPLICATION AND
           vs.                   )            MOTION FOR APPOINTMENT OF
                                 )            COUNSEL
 SCOTT HARRINGTON, DOVIE         )
 BORGES, CAROLINA GUNN,          )
                                 )
           Defendants.           )
 _______________________________ )

      ORDER DENYING IN FORMA PAUPERIS APPLICATION AND
            MOTION FOR APPOINTMENT OF COUNSEL

       Before the Court is pro se Plaintiff Evan Kimokeo Lowther’s (“Plaintiff”)

 Declaration in Support of Request to Proceed without Paying Filing Fees (“IFP

 Application”) and Motion for Appointment of Counsel. ECF Nos. 2, 3. For the

 following reasons, Plaintiff’s IFP Application and Motion for Appointment of

 Counsel are DENIED.

 I.    IFP APPLICATION

       Plaintiff is currently incarcerated at Halawa Correctional Facility. His IFP

 Application is not on a District of Hawaii form, and it therefore lacks (1)

 Plaintiff’s written consent to the withdrawal of funds from his prison account; and

 (2) an account statement for the preceding six months showing all deposits and
Case 1:20-cv-00343-JAO-KJM Document 7 Filed 08/13/20 Page 2 of 4             PageID #: 26




 withdrawals to his prison account. See 28 U.S.C. § 1915(a)(2). Plaintiff’s IFP

 Application is DENIED as incomplete.

       Plaintiff is DIRECTED to submit a complete IFP Application on a District

 of Hawaii form that contains the information listed above, on or before September

 3, 2020. Failure to timely do so will result in automatic dismissal of this suit

 without prejudice. See Fed. R. Civ. P. 41(b); see also Olivares v. Marshall, 59

 F.3d 109, 112 (9th Cir. 1995). The Court will take no action on any future filings

 until Plaintiff pays the civil filing fee or is granted IFP status.

 II.   MOTION FOR APPOINTMENT OF COUNSEL

       There is no constitutional right to counsel in a civil case where, as here, a

 litigant’s liberty is not at issue. See Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18,

 25 (1981). A court may request, but cannot compel, counsel to appear pro bono

 on a plaintiff’s behalf. See 28 U.S.C. § 1915(e)(1); Mallard v. U.S. Dist. Court for

 the S. Dist. of Iowa, 490 U.S. 296, 310 (1989). The Court’s discretion to appoint

 pro bono counsel is governed by several factors, including the Plaintiff’s

 likelihood of success on the merits and ability to articulate the claims in light of

 their complexity. A plaintiff must also show “exceptional circumstances” that

 support the appointment of counsel. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th

 Cir. 1991).

                                             2
Case 1:20-cv-00343-JAO-KJM Document 7 Filed 08/13/20 Page 3 of 4             PageID #: 27




       Plaintiff seeks appointment of counsel because he is indigent and states, “I

 dont [sic] know how this all works but I do need help.” ECF No. 3. Plaintiff can

 read and write and is able to coherently articulate his claims. A cursory review of

 Plaintiff’s claims do not reveal that they are particularly complex or show

 exceptional circumstances supporting the appointment of counsel.

       Moreover, Plaintiff has been denied IFP status, and the Court cannot

 proceed until a fully compliant IFP Application on District of Hawaii forms has

 been filed and granted. The Court will then screen the Complaint to determine if it

 states a plausible claim for relief, Plaintiff’s likelihood of success on the merits of

 his claims, and whether exceptional circumstances justify appointment of counsel.

 See Terrell, 935 F.2d at 1017. Plaintiff’s Motion for Appointment of Counsel is

 DENIED without prejudice.

       The Clerk is DIRECTED to send Plaintiff an Application to Proceed In

 Forma Pauperis by a Prisoner so that he can comply with this Order.

       //
       //
       //
       //
       //
       //

                                            3
Case 1:20-cv-00343-JAO-KJM Document 7 Filed 08/13/20 Page 4 of 4                                PageID #: 28



         IT IS SO ORDERED.
         DATED: Honolulu, Hawai‘i, August 13, 2020.




 Lowther v. Harrington, et al., Civil No. 20-00343 JAO-KJM; Order Denying In Forma Pauperis Application and
 Motion for Appointment of Counsel


                                                       4
